Case: 20-1307    Document: 43    Page: 1    Filed: 02/08/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   CXLOYALTY, INC.,
                       Appellant

                            v.

                MARITZ HOLDINGS INC.,
                     Cross-Appellant
                 ______________________

                   2020-1307, 2020-1309
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. CBM2018-
 00037.
                  ______________________

                Decided: February 8, 2021
                 ______________________

     STEVEN M. LIEBERMAN, Rothwell, Figg, Ernst &
 Manbeck, PC, Washington, DC, argued for appellant. Also
 represented by DAVID LAWSON ALLEN, JENNY COLGATE.

     ROBERT M. EVANS, JR., Lewis Rice LLC, St. Louis, MO,
 argued for cross-appellant. Also represented by MICHAEL
 J. HARTLEY.
                  ______________________

  Before PROST, Chief Judge, LOURIE and HUGHES, Circuit
                         Judges.
Case: 20-1307     Document: 43      Page: 2     Filed: 02/08/2021




2                      CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



 PROST, Chief Judge.
     cxLoyalty, Inc. (“cxLoyalty”) petitioned for a covered
 business method (“CBM”) review of claims 1–15 of U.S. Pa-
 tent No. 7,134,087 (“the ’087 patent”), which is owned by
 Maritz Holdings Inc. (“Maritz”). The Patent Trial and Ap-
 peal Board (“Board”) instituted CBM review and concluded
 that original claims 1–15 are ineligible for patenting under
 35 U.S.C. § 101 but that proposed substitute claims 16–23
 are patent eligible. See cxLoyalty, Inc. v. Maritz Holdings
 Inc., No. CBM2018-00037, Paper 36, 2019 Pat. App.
 LEXIS 13178 (P.T.A.B. Dec. 19, 2019) (“Decision”). cxLoy-
 alty appealed the Board’s ruling as to the substitute claims,
 and Maritz cross-appealed both the Board’s determination
 that the ’087 patent is eligible for CBM review and the
 Board’s ruling as to the original claims.
     We do not have authority to entertain Maritz’s chal-
 lenge to the CBM eligibility of the ’087 patent. SIPCO,
 LLC v. Emerson Elec. Co., 980 F.3d 865, 867 (Fed. Cir.
 2020). As to the merits, we conclude that both the original
 and substitute claims are directed to patent-ineligible sub-
 ject matter under § 101. We therefore dismiss Maritz’s
 CBM eligibility challenge, affirm the Board’s determina-
 tion as to the original claims, and reverse the Board’s de-
 termination as to the proposed substitute claims.
                         BACKGROUND
                                I
       Customer loyalty programs “issue points to customers
 . . . as a reward for certain activities” and “allow[] the cus-
 tomer[s] to redeem the points” for various goods and ser-
 vices. ’087 patent col. 1 ll. 16–23. The purpose of such
 programs is to “create a loyalty or affinity with the cus-
 tomer and encourage the customer to continue a desired
 behavior.” Id. at col. 1 ll. 19–21.
    Before the invention of the ’087 patent, loyalty pro-
 grams frequently “provide[d] the customer with a limited
Case: 20-1307      Document: 43     Page: 3   Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                   3



 listing of rewards from selected redemption vendors in the
 form of merchandise, certificates, or other products or ser-
 vices . . . and the number of points needed to obtain one of
 the rewards from the list.” Id. at col. 1 ll. 24–29. The cus-
 tomer could then select a reward and relay that selection
 to the loyalty program. Id. at col. 1 ll. 31–34. In response,
 “[t]he loyalty program [would] obtain[] the product or ser-
 vice on behalf of the customer from one of the limited num-
 ber of selective redemption vendors and provide[] it to the
 customer.” Id. at col. 1 ll. 34–37.
     The ’087 patent explains:
     Some rewards are of a nature that human inter-
     vention is needed to redeem/fulfill [them]. For ex-
     ample, if the customer selects a roundtrip airline
     ticket, the loyalty program on behalf of the cus-
     tomer or the customer directly would purchase the
     ticket through a selected travel agent or a selected
     airline employee and provide the ticket (or have it
     sent) to the customer.
 Id. at col. 1 ll. 37–43.
     The invention of the ’087 patent “eliminate[s] the hu-
 man intervention” needed “to redeem such rewards.” Id.
 at col. 1 ll. 49–50. The ’087 patent relates to a system and
 method for permitting a customer of a loyalty program to
 redeem loyalty points for rewards offered by vendors with-
 out the need for human intervention. More specifically, a
 graphical user interface (“GUI”) provides the interface for
 the participant (i.e., a customer) to communicate with a
 web-based vendor system, such as an airline-reservation
 system. Id. at col. 2 ll. 14–26, col. 4 ll. 11–29. An applica-
 tion programming interface (“API”) interfaces with the
 GUI and the vendor system to facilitate information trans-
 fer between them. Id. at col. 2 ll. 11–16.
    The API receives vendor-related information from the
 vendor system, such as “a listing of the [products] available
Case: 20-1307     Document: 43      Page: 4     Filed: 02/08/2021




4                      CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



 and the price of each.” Id. at col. 6 ll. 34–38; id. at claim 1.
 The vendor-related information is then “provided via the
 API to the GUI which . . . then provide[s] the vendor[-re-
 lated] information to the participant.” Id. at col. 6 ll. 38–
 41.
     The GUI receives participant-related information from
 the participant, such as the participant’s name, address,
 and selection of goods or services to purchase in exchange
 for points. Id. at col. 2 ll. 15–18, col. 6 ll. 18–26. After re-
 ceiving this information, the GUI interfaces with the loy-
 alty program and the participant’s point account to ensure
 that the participant has enough points to make the desired
 purchase. Id. at col. 4 ll. 29–33. If so, the GUI purchases
 the desired item with a program account, such as a cash
 account or shadow credit card, that is connected to the loy-
 alty program. Id. at col. 4 ll. 33–41. The GUI completes
 this transaction by providing the participant-related infor-
 mation (including the purchase request) and the program
 account information to the API, which provides that infor-
 mation to the vendor system to make the purchase. Id.
 at col. 4 ll. 47–50, col. 5 ll. 55–58. The specification ex-
 plains that the API’s function of “transmitting information
 to the vendor system” is its “standard function.” Id.
 at col. 7 ll. 9–14.
     The system may complete the purchase with a
 “shadow” credit card—a credit card that is “hidden or
 ‘shadowed’ from the participant so that the participant is
 not aware that the transaction is actually being transacted
 using the shadow credit card or other program account.”
 Id. at col. 4 ll. 42–47. Instead, from the participant’s per-
 spective, the “transaction with the vendor system [oc-
 curred] based in whole or in part on the points in the
 participant’s point account.” Id. at col. 3 ll. 6–9. At the
 same time, from the vendor system’s perspective, the
 transaction occurred “with the participant based on the
 program account.” Id. at col. 3 ll. 9–12.
Case: 20-1307      Document: 43     Page: 5   Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                  5



      After completing the transaction, the GUI advises the
 loyalty program when the transaction has been completed
 “so that the loyalty program can deduct the appropriate
 points from the participant’s point account.” Id. at col. 4
 ll. 50–53.
     Claim 1 is representative of the original claims and
 provides:
    1. A computerized system for use by a participant
    of a program which awards points to the partici-
    pant, wherein the awarded points are maintained
    in a point account for the participant, said system
    for permitting the participant to transact a pur-
    chase using the awarded points with a vendor sys-
    tem which transacts purchases in currency, said
    system comprising a processor including instruc-
    tions for defining:
    an application programming interface (API) for in-
    terfacing with the vendor system;
    a program account hidden from the participant
    connected to the program for use in currency trans-
    actions;
    a graphical user interface (GUI) for providing an
    interface between the participant and the API and
    for communicating with the program;
    wherein said GUI includes instructions for receiv-
    ing participant-related information from the par-
    ticipant and providing the received participant-
    related information to the API;
    wherein said GUI includes instructions for receiv-
    ing information regarding the program account
    hidden from the participant and for providing the
    received program account information to the API;
    wherein said API is adapted to receive the partici-
    pant-related information and the program account
Case: 20-1307    Document: 43       Page: 6      Filed: 02/08/2021




6                       CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



    information from the GUI and adapted to provide
    the received participant-related information and
    the received program account information to the
    vendor system;
    wherein said API is adapted to receive vendor-re-
    lated information from the vendor system and
    adapted to provide the received vendor-related in-
    formation to the GUI; and
    wherein said GUI includes [i]nstructions for receiv-
    ing vendor-related information from the API and
    for providing the received vendor-related infor-
    mation to the participant;
    such that from the perspective of the participant,
    the participant uses the GUI to conduct a purchase
    transaction with the vendor system based in whole
    or in part on the points in the participant’s point
    account; and
    such that from the perspective of the vendor sys-
    tem, the vendor system conducts the purchase
    transaction with the participant as a currency
    transaction based on the program’s program ac-
    count hidden from the participant whereby the par-
    ticipant is not aware that the purchase transaction
    with the vendor system is being transacted using
    program account.
 ’087 patent claim 1.
     Substitute claims 16 and 22 are representative of the
 substitute claims. Compared with claim 1, substitute
 claim 16 adds in relevant part that the GUI includes in-
 structions for converting the vendor-related information
 from the format of the vendor system into a format of the
 GUI. Claim 16 provides (with underlines indicating lan-
 guage added to original claim 1 and brackets indicating
 language removed):
Case: 20-1307      Document: 43     Page: 7   Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                  7



    16 (replaces claim 1): A computerized system for
    use by [[a]] participants of a program which awards
    points to the participants, wherein the awarded
    points for each participant are maintained in a
    point account for the respective participant, said
    system for permitting [[the]] each participant to
    transact a purchase using the respective awarded
    points with a vendor system which transacts pur-
    chases in currency, said system comprising a pro-
    cessor including instructions for defining:
    an application programming interface (API) for in-
    terfacing with the vendor system;
    a program account hidden from the participants
    connected to the program for use in currency trans-
    actions;
    a program database storing information about the
    program including a listing of the point accounts of
    the participants;
    a graphical user interface (GUI) for providing an
    interface between the participants and the API and
    for communicating with the program, wherein the
    GUI is configured so that the participants can con-
    nect to the GUI using an internet connection;
    wherein said GUI includes instructions for receiv-
    ing participant-related information from [[the]]
    each participant via the internet connection and
    providing the received participant-related infor-
    mation to the API;
    wherein said GUI includes instructions for receiv-
    ing information regarding the program account
    hidden from the participants and for providing the
    received program account information to the API;
    wherein said API is adapted to receive the partici-
    pant-related information and the program account
Case: 20-1307   Document: 43     Page: 8     Filed: 02/08/2021




8                   CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



    information from the GUI and adapted to provide
    the received participant-related information and
    the received program account information to the
    vendor system;
    wherein said API is adapted to receive vendor-re-
    lated information from the vendor system in a for-
    mat of the vendor system and adapted to provide
    the received vendor-related information to the
    GUI; [[and]]
    wherein said GUI includes instructions for receiv-
    ing vendor-related information from the API, for
    converting the received vendor-related information
    from the format of the vendor system into a format
    of the GUI, and for providing the received vendor-
    related information to the participants in the for-
    mat of the GUI via the internet connection;
    wherein the computerized system is configured to
    use the program account to complete purchase
    transactions with the vendor system based on par-
    ticipant-related information received from the par-
    ticipants via the internet connection including
    purchase requests based on points; and
    wherein in response to each completed purchase
    transaction, the computerized system is configured
    to store an indication of the completed purchase
    transaction in the program database and display
    an order message indicating the completion of the
    purchase transaction to the respective participant;
    such that from the perspective of the participants,
    the participants use[[s]] the GUI to conduct [[a]]
    the purchase transactions with the vendor system
    based in whole or in part on the points in [[the]]
    each participant’s point account; and
    such that from the perspective of the vendor sys-
    tem, the vendor system conducts the purchase
Case: 20-1307      Document: 43     Page: 9   Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                  9



    transactions with the participants as [[a]] currency
    transactions based on the program’s program ac-
    count hidden from the participants whereby the
    participants [[is]] are not aware that the purchase
    transactions with the vendor system [[is]] are being
    transacted using the program account.
 J.A. 413–15.
      Compared with claim 1, substitute claim 22 adds in
 relevant part that the GUI communicates with multiple
 APIs having corresponding vendor systems, allowing par-
 ticipants to use the GUI to make points-based purchases
 directly from multiple third-party vendor systems.
 Claim 22 provides (with underlines indicating language
 added to original claim 13 and brackets indicating lan-
 guage removed):
    22 (replaces claim 13): A computerized system for
    permitting a participant to transact a purchase us-
    ing awarded points with a vendor system which
    transacts purchases in currency, said system com-
    prising a processor including instructions for defin-
    ing:
    a loyalty program which awards points to a partic-
    ipant, wherein the awarded points are maintained
    in a point account for the participant;
    an application programming interface (API) for in-
    terfacing with the vendor system;
    a program account hidden from the participant
    connected to the program for use in currency trans-
    actions;
    a program database storing information about the
    loyalty program including a listing of point ac-
    counts of a plurality of users of the loyalty program
    including the participant;
Case: 20-1307     Document: 43     Page: 10      Filed: 02/08/2021




 10                    CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



      a graphical user interface (GUI) for providing an
      interface between the participant and the API and
      for communicating with the program, wherein the
      GUI is configured so that the participant can con-
      nect to the GUI using an internet connection;
      wherein said GUI includes instructions for:
      receiving participant-related information from the
      participant via the internet connection and provid-
      ing the received participant-related information to
      the API;
      receiving a purchase request from the participant
      via the internet connection to conduct a purchase
      with the vendor system based on the points in the
      participant’s point account;
      receiving information regarding the program ac-
      count hidden from the participant from the loyalty
      program;
      converting the received purchase request based on
      the points into a corresponding purchase request
      based on the program account information if the
      point account has sufficient points to cover the pur-
      chase; [[and]]
      providing the corresponding purchase request
      based on the program account information to the
      API wherein the API is adapted to receive the cor-
      responding purchase request from the GUI and
      provide the received corresponding purchase re-
      quest to the vendor system as a purchase request
      based on the program account information;
      based on the purchase request, completing a pur-
      chase transaction with the vendor system on behalf
      of the participant using the program account;
      receiving a vendor purchase confirmation from the
      vendor system, the vendor purchase confirmation
Case: 20-1307      Document: 43    Page: 11   Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                 11



     comprising a record of the order being successfully
     placed based on the program account information;
     and
     in response to receiving the vendor purchase con-
     firmation:
         storing an indication of the completed pur-
         chase transaction in the program database;
         and displaying an order message to the
         participant indicating the completion of the
         purchase transaction;
     wherein said API is adapted to receive the partici-
     pant-related information from the GUI and to pro-
     vide the received participant-related information
     to the vendor system;
     wherein said API is adapted to receive vendor-re-
     lated information from the vendor system and pro-
     vide the received vendor-related information to the
     GUI; and
     wherein said GUI includes instructions for receiv-
     ing vendor-related information from the API and
     providing the received vendor-related information
     to the participant via the internet connection;
     such that from the perspective of the participant,
     the participant uses the GUI to conduct a purchase
     transaction with the vendor system based in whole
     or in part on the points in the participant’s point
     account; and
     such that from the perspective of the vendor sys-
     tem, the vendor system conducts the purchase
     transaction with the participant based on the loy-
     alty program’s program account hidden from the
     participant whereby the participant is not aware
     that the purchase transaction with the vendor sys-
     tem is being transacted using the program account;
Case: 20-1307     Document: 43       Page: 12    Filed: 02/08/2021




 12                    CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



      wherein the API comprises an airline reservation
      system API and the vendor system comprises an
      airline reservation system; and
      wherein the processor further includes instructions
      for providing another vendor system API for inter-
      facing with another vendor system of a vendor that
      sells other goods or services, the other vendor sys-
      tem API being adapted to:
          receive the participant-related information
          from the GUI and provide the received par-
          ticipant-related information to said other
          vendor system; and
          receive vendor-related information from
          said other vendor system and provide the
          received vendor-related information from
          said other vendor system to the GUI.
 J.A. 425–28.
                                II
     The Board concluded that the ’087 patent is eligible for
 CBM review, that the original claims are patent ineligible
 under § 101, and that the substitute claims are patent eli-
 gible.
     As to the original claims, the Board determined that
 claim 1 was illustrative. Decision, at 7. The Board con-
 cluded:
      Petitioner has shown persuasively that, by virtue
      of the limitations reproduced above, claim 1, as a
      whole, recites facilitating, or brokering, a commer-
      cial transaction (i.e., the sale and purchase of goods
      and services) between a purchaser using a first
      form of value (i.e., a rewards program participant
      using points in whole or in part) and a seller trans-
      acting in a second form of value (i.e., a vendor sys-
      tem which transacts purchases in currency).
Case: 20-1307      Document: 43     Page: 13     Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                     13



 Decision, at 28. The Board explained that such activity
 “amount[s] to a fundamental economic practice long preva-
 lent in commerce” and, therefore, claim 1 was directed to
 an abstract idea. Id.
      The Board also determined that “Petitioner has shown
 persuasively that claim 1 does not recite any element or
 combination of elements that would transform the claim
 into a patent-eligible application of the alleged abstract
 idea.” Id. at 47. Rather, “[c]laim 1 merely recites generic
 and conventional computer components . . . and functional-
 ity for carrying out” the abstract idea. Id.; see also id. at 49.
     Maritz argued that claim 1 was directed to more than
 an abstract idea because it permitted a participant to re-
 deem points for rewards “without knowing that the actual
 transaction is a currency transaction at less than the per-
 ceived price.” Id. at 32 (emphasis omitted). The Board re-
 jected this argument for two reasons: first because claim 1
 “does not include any requirement that the value of the
 transaction be concealed from the participant,” and second
 because claim 1 is directed to the above-identified abstract
 idea regardless. Id. at 34–37.
      The Board concluded that the substitute claims were
 directed to the same abstract idea as the original claims.
 Id. at 81–82, 94–95. Unlike for the original claims, how-
 ever, the Board concluded that the substitute claims con-
 tained an inventive concept. Id. at 83, 89, 95, 97. The
 Board focused heavily on the fact that although cxLoyalty
 opposed the motion to amend, it “did not submit any [new]
 testimony . . . or other . . . evidence” in support of its oppo-
 sition to the motion, relying instead on the same evidence
 it submitted with respect to the original claims. Id. at 84.
 Conversely, Maritz did submit new expert testimony spe-
 cifically supporting the motion to amend. Id. at 88–89; see
 also id. at 97; J.A. 1753–67 (Weiner Decl. in Support of
Case: 20-1307    Document: 43      Page: 14     Filed: 02/08/2021




 14                   CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



 Patent Owner’s Mot. to Amend). 1 The Board concluded,
 based primarily on Maritz’s expert testimony, that cxLoy-
 alty had “not made a sufficient showing that the [substitute
 claims] lack[] an inventive concept.” Decision, at 88–91,
 95–97.
     cxLoyalty appealed and Maritz cross-appealed. We
 have jurisdiction to review the Board’s final written deci-
 sion under 28 U.S.C. § 1295(a)(4)(A) and 35 U.S.C. § 329.
                         DISCUSSION
     On appeal, cxLoyalty challenges the Board’s determi-
 nation that substitute claims 16–23 are patent eligible un-
 der § 101. On cross-appeal, Maritz challenges the Board’s
 determination that the ’087 patent is eligible for CBM re-
 view and the Board’s conclusion that original claims 1–15
 are patent ineligible under § 101. We address Maritz’s
 cross-appeal first.
                               I
     In its briefing, Maritz argued that “[c]xLoyalty did not
 satisfy its burden of establishing that the ’087 patent is el-
 igible for CBM review.” Maritz’s Op. Br. 24. After the close
 of briefing but before oral argument, this court decided
 SIPCO, LLC v. Emerson Electric Co., in which we



      1  Throughout its Final Written Decision, the Board
 repeatedly referred to the United States Patent and Trade-
 mark Office’s 2019 Revised Patent Subject Matter Eligibil-
 ity Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019). We note that
 this guidance “is not, itself, the law of patent eligibility,
 does not carry the force of law, and is not binding on our
 patent eligibility analysis.” In re Rudy, 956 F.3d 1379,
 1382 (Fed. Cir. 2020). And to the extent the guidance “con-
 tradicts or does not fully accord with our caselaw, it is our
 caselaw, and the Supreme Court precedent it is based
 upon, that must control.” Id. at 1383.
Case: 20-1307      Document: 43     Page: 15    Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                   15



 explained that “[t]he Supreme Court’s decision in Thryv . . .
 makes clear that the threshold determination” that a “pa-
 tent qualifies for CBM review is a decision that is non-ap-
 pealable under 35 U.S.C. § 324(e).” 980 F.3d 865, 867
 (Fed. Cir. 2020). We concluded that we were therefore
 “precluded from reviewing” this “challenge to that thresh-
 old determination.” Id. As Maritz acknowledged during
 oral argument, 2 SIPCO forecloses Maritz’s CBM eligibility
 challenge.
                               II
     Now we turn to the merits of the Board’s § 101 decision.
 Patent eligibility under § 101 is “ultimately an issue of law
 we review de novo,” but the inquiry “may contain underly-
 ing issues of fact.” Berkheimer v. HP Inc., 881 F.3d 1360,
 1365 (Fed. Cir. 2018). The Supreme Court has established
 a two-step framework for evaluating patent eligibility. Al-
 ice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014); Mayo
 Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66,
 70–73 (2012). First, we ascertain whether a patent claim
 is directed to an unpatentable law of nature, natural phe-
 nomenon, or abstract idea. Alice, 573 U.S. at 217. If so, we
 next determine whether the claim nonetheless includes an
 “inventive concept” sufficient to “‘transform the nature of
 the claim’ into a patent-eligible application.” Id. (quoting
 Mayo, 566 U.S. at 72, 78).
                                A
     We conclude that the original claims are ineligible for
 patenting under § 101.
     As to step one, we agree with the Board that repre-
 sentative claim 1 is directed to “facilitating, or brokering, a



     2   Oral Arg. at 10:45–11:20, 12:04–14, No. 2020-
 1307, http://www.cafc.uscourts.gov/oral-argument-record-
 ings.
Case: 20-1307    Document: 43     Page: 16      Filed: 02/08/2021




 16                   CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



 commercial transaction (i.e., the sale and purchase of goods
 and services) between a purchaser using a first form of
 value (i.e., a rewards program participant using points in
 whole or in part) and a seller transacting in a second form
 of value (i.e., a vendor system which transacts purchases
 in currency).” Decision, at 28. The system of claim 1 facil-
 itates such a transaction via transfers of information be-
 tween the participant, vendor system, and the
 intermediary (the GUI and API). Humans have long inter-
 mediated these very transactions by collecting and relaying
 the very same information. See, e.g., ’087 patent, col. 1
 ll. 34–37; Maritz’s Op. Br. 5–7; Decision, at 29–31;
 J.A. 921, 1453–54 (Knowles Decl.), 1654–56 (Weiner Decl.).
 As the Board noted, “[t]he GUI in claim 1 takes the place
 of the human acting as an intermediary, communicating
 with both the participant and the vendor (via the API) to
 complete the transaction.” Decision, at 30–31. Because
 representative claim 1 is directed to transfers of infor-
 mation relating to a longstanding commercial practice, the
 claim is directed to an abstract idea. See, e.g., Alice,
 573 U.S. at 219–20; Bilski v. Kappos, 561 U.S. 593, 611
 (2010); see also Elec. Commc’n Techs., LLC v. Shop-
 persChoice.com, LLC, 958 F.3d 1178, 1181–82 (Fed. Cir.
 2020).
     The claims also fail at step two. The claims amount to
 nothing more than applying the above-identified abstract
 idea using techniques that are, whether considered indi-
 vidually or as an ordered combination, well-understood,
 routine, and conventional. The claims apply the abstract
 idea on a computer by replacing the human intermediary
 with a GUI and API, but as the Board concluded, repre-
 sentative claim 1 “merely recites generic and conventional
 computer components (i.e., ‘processor,’ ‘GUI,’ and ‘API’) and
 functionality for carrying out” the abstract idea. Decision,
 at 47. And the “communication of information by GUIs and
 APIs” was “well-known in the prior art.” Id. at 49; see also
 id. at 47–51. Accordingly, the claims do not survive step
Case: 20-1307      Document: 43    Page: 17   Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                 17



 two. See, e.g., Alice, 573 U.S. at 218–25 (“[T]he relevant
 question is whether the claims here do more than simply
 instruct the practitioner to implement the abstract idea of
 intermediated settlement on a generic computer. . . . They
 do not [because the claimed process steps are] well-under-
 stood, routine, conventional activit[ies].” (third alteration
 in original)); Mayo, 566 U.S. at 72–73, 82 (explaining that
 “simply appending conventional steps, specified at a high
 level of generality, to laws of nature, natural phenomena,
 and abstract ideas cannot make those laws, phenomena,
 and ideas patentable”); Cellspin Soft, Inc. v. Fitbit, Inc.,
 927 F.3d 1306, 1316 (Fed. Cir. 2019) (“An inventive concept
 reflects something more than the application of an abstract
 idea using well-understood, routine, and conventional ac-
 tivities previously known to the industry.” (internal quota-
 tion marks omitted)).
     Maritz argues that claim 1 is eligible for patenting be-
 cause the claimed invention “conceals the nature of the
 transaction between the participant and the vendor system
 such that the participant can redeem points for goods/ser-
 vices without knowing that the actual transaction is a cur-
 rency transaction at less than the perceived price.”
 Maritz’s Op. Br. 32. We disagree.
     As an initial matter, and as the Board noted, the claims
 do not require that the actual dollar amount of the trans-
 action be hidden from the participant. See Decision, at 34.
 In any event, the claims would be ineligible even if they did
 include such a requirement because the requirement would
 also constitute part of the abstract idea. Indeed, loyalty
 program intermediaries have long brokered loyalty pro-
 gram transactions in a manner where, from the partici-
 pant’s perspective, the actual price paid by the loyalty
 program is withheld from the participant. See, e.g.,
 Maritz’s Op. Br. 5–7; J.A. 1653–56 (Weiner Decl.).
     Maritz also argues that the claims are eligible under
 § 101 because they recite novel and nonobvious subject
Case: 20-1307     Document: 43      Page: 18     Filed: 02/08/2021




 18                    CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



 matter. See, e.g., Maritz’s Op. Br. 21, 40. However, even if
 “[w]e may assume that the techniques claimed are
 ‘[g]roundbreaking, innovative, or even brilliant,’ . . . that is
 not enough for eligibility.” See, e.g., SAP Am., Inc. v. In-
 vestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (quoting
 Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569
 U.S. 576, 591 (2013)); see also id. (concluding that it is not
 “enough for subject-matter eligibility that claimed tech-
 niques be novel and nonobvious in light of prior art”).
     Maritz further contends that the claims are patent eli-
 gible at one or both steps because they recite a “novel com-
 bination of technical elements” that provides “technological
 solutions to [a] technological problem within the loyalty
 awards industry.” Maritz’s Op. Br. 45–46, 61–64; see, e.g.,
 Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288,
 1300–01 (Fed. Cir. 2016) (holding claim eligible at step two
 because it “entails an unconventional technological solu-
 tion . . . to a technological problem,” and the solution “re-
 quires that arguably generic components . . . operate in an
 unconventional manner to achieve an improvement in com-
 puter functionality”); BASCOM Glob. Internet Servs., Inc.
 v. AT&T Mobility LLC, 827 F.3d 1341, 1350–51 (Fed. Cir.
 2016) (holding claims eligible at step two because the
 claims recited a “technical improvement over prior art
 ways of filtering . . . content” that “improve[s] the perfor-
 mance of the computer system itself”). Maritz points to ex-
 pert testimony in support. J.A. 1634–90 (Weiner Decl.).
     For the reasons provided above, the claims are directed
 to an abstract idea, and they implement the abstract idea
 using conventional techniques; the claims are not directed
 to a technological solution to a technological problem. Alt-
 hough Maritz points to expert testimony, that testimony
 merely labels, in conclusory fashion, the invention as a
 technological solution to a technological problem. We do
 not accord weight to conclusory expert testimony. See TQ
 Delta, LLC v. CISCO Sys., Inc., 942 F.3d 1352, 1359 n.5,
 1360 (Fed. Cir. 2019).
Case: 20-1307      Document: 43     Page: 19   Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                 19



      To the extent Maritz identifies what it contends consti-
 tutes a technological problem, it appears to be “the problem
 of connecting the loyalty awards system with those of third-
 party vendors while keeping the overall nature of the
 transaction hidden.” Maritz’s Op. Br. 45. But as we have
 already explained, the claims do not recite a solution to
 that problem. Even if the claims did, that is not a techno-
 logical problem requiring a solution that improves the per-
 formance of the computer system itself. Indeed, Maritz
 contends that the claimed solution is the hidden program
 account that conceals the nature of the transaction be-
 tween the participant and the vendor system. E.g., Id.
 at 32. But Maritz does not contend that the claimed inven-
 tion improves the use of computers as a tool by reciting a
 new technological way for computers to conceal such infor-
 mation. Rather, the claims solve this purported problem
 by applying an abstract idea using conventional techniques
 specified in functional terms and at a high degree of gener-
 ality.
     Furthermore, the claims provide no useful guidance as
 to how this purported function is achieved and thus cannot
 be directed to a technological solution. See, e.g., Univ. of
 Fla. Res. Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363,
 1368–69 (Fed. Cir. 2019) (holding claims relating to format
 conversion ineligible where the “drivers [were] described in
 purely functional terms” and the claims did not “explain[]
 how the drivers do the conversion that [the patent owner]
 points to”).
     For these reasons, we conclude that the original claims
 are ineligible under § 101.
                                B
     We also conclude that the substitute claims are also in-
 eligible under § 101. We discuss representative claims 16
 and 22 in turn.
Case: 20-1307    Document: 43     Page: 20      Filed: 02/08/2021




 20                   CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



                              1
     Claim 16 is ineligible under § 101 for the same reasons
 as claim 1. Maritz attempts to distinguish claim 16 at both
 steps one and two on the basis of its added requirement
 that the GUI “is able to convert vendor-related information
 into information formatted for the GUI, which GUI-
 formatted information may then be provided to the claimed
 participants.” 3 Maritz’s Op. Br. 44.
     Maritz argues that the added limitation constitutes a
 technological solution to a technological problem. How-
 ever, Maritz does not contend that the claimed invention
 improves the use of computers as a tool by reciting a new
 way for computers to conduct format conversion. Nor do
 the claims provide any guidance as to how this purported
 function is achieved. Thus, claim 16 does not claim a pa-
 tent-eligible technological solution to a technological prob-
 lem. See, e.g., Univ. of Fla., 916 F.3d at 1368–69.
    Maritz also argues that claim 16 is patent eligible be-
 cause it recites unconventional subject matter. To that
 end, Maritz relies on expert testimony providing:
      Vendor-specific formats were designed to com-
      municate and transact fundamentally in currency
      price of the goods or services available for pur-
      chase. They lacked the capability to communicate
      from a reward program participant any special ar-
      rangement that might exist between the vendor
      and the reward program in terms of the price the
      reward program would ultimately pay on the pro-
      gram account. Furthermore, vendor-specific for-
      mats lacked any indication of an association with


      3 Although we focus on this added limitation because
 the parties focused on this limitation in their briefing, we
 note that we have thoroughly considered the entirety of
 claim 16 in reaching our conclusion.
Case: 20-1307      Document: 43    Page: 21   Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                  21



     the loyalty program. Thus, providing vendor infor-
     mation to a participant in the vendor-specific for-
     mat would confuse participants about whether
     they were shopping from the vendor based on the
     points in their program account, as intended. Ad-
     ditionally, many vendor-specific formats were quite
     technical and therefore not suitable for unsophisti-
     cated participants and there were significant dif-
     ferences between vendor-specific formats.         By
     using a GUI associated with the loyalty program,
     in communication with an API, to convert vendor
     information from a vendor-specific format to the
     format of the GUI, the inventions described in the
     ’087 patent could, for the first time, remedy these
     concerns and provide an e-commerce platform that
     participants use to purchase goods and/or services
     directly from third-party vendor systems using
     points in their point accounts. The uniquely pro-
     grammed combination of an API and GUI . . . was
     not well-understood, routine, or conventional in the
     field of reward programs.”
 J.A. 1762–63; see also Decision, at 88; Maritz’s Op. Br. 33,
 40–41; J.A. 1634–90 (Weiner Decl.), 1753–67 (Weiner Decl.
 in Support of Patent Owner’s Mot. to Amend).
     Although this expert testimony invokes the words
 “well-understood, routine, or conventional,” the type of un-
 conventionality described by Maritz’s expert does not spare
 the claims. To be sure, a patent claim may be eligible un-
 der § 101 if it, for example, “reflects something more than
 the application of an abstract idea using well-understood,
 routine, and conventional activities.” Cellspin, 927 F.3d
 at 1315–16 (internal quotation marks omitted). But the ex-
 pert testimony relied upon by Maritz does not establish
 that. At most, the testimony describes the claimed subject
 matter as not conventional only in the sense that the sub-
 ject matter as a whole was novel. Indeed, novel subject
 matter is necessarily not well-understood, routine, or
Case: 20-1307    Document: 43      Page: 22     Filed: 02/08/2021




 22                   CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



 conventional. But, as explained previously, our cases are
 clear that a patent claim is not eligible under § 101 merely
 because it recites novel subject matter. See, e.g., SAP, 898
 F.3d at 1163.
     Maritz also analogizes the claims here to those in Car-
 dioNet, LLC v. InfoBionic, Inc., 955 F.3d 1358, 1374–75
 (Fed. Cir. 2020) on the basis that “both pass [step one] by
 reciting claim limitations that are more than merely auto-
 mating a prior art process using a computer.” Maritz’s Op.
 Br. 47. But Maritz’s reliance on CardioNet is misplaced.
      The claims in CardioNet related to a cardiac monitor-
 ing device that “detects beat-to-beat timing of cardiac ac-
 tivity, detects premature ventricular beats, and
 determines the relevance of the beat-to-beat timing to
 atrial fibrillation or atrial flutter, taking into account the
 variability in the beat-to-beat timing caused by premature
 ventricular beats identified by the device’s ventricular beat
 detector.” 955 F.3d at 1368. The court rejected the argu-
 ment that the claims were directed to automating basic di-
 agnostic processes that doctors had long used, explaining
 that “[n]othing in the record in this case suggests that the
 claims merely computerize pre-existing techniques for di-
 agnosing atrial fibrillation and atrial flutter.” Id. at 1370.
 In contrast, here the record demonstrates that the claims
 are directed to the application of longstanding commercial
 practices using well-understood, routine, and conventional
 activities. Accordingly, Maritz’s reliance on CardioNet is
 not compelling.
     Maritz also attempts to liken its claims to those in DDR
 Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir.
 2014), but Maritz’s reliance on DDR Holdings is likewise
 unpersuasive. The claims in DDR Holdings did not relate
 to a longstanding commercial practice but rather to a busi-
 ness challenge particular to the internet, and the claims
 did not merely employ conventional techniques to apply an
 abstract idea but rather involved the use of a computer
Case: 20-1307      Document: 43     Page: 23    Filed: 02/08/2021




 CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.                   23



 network operating outside its normal and expected man-
 ner. Id. at 1257–59. For the reasons discussed previously,
 the same cannot be said about the challenged claims here.
                                2
      Claim 22 is ineligible under § 101 for the same reasons
 as claim 1. Maritz attempts to differentiate claim 22 from
 claim 1 at both steps one and two on the basis that claim 22
 “provides the ability for a participant to use a single loyalty
 program GUI to make points-based purchases directly
 from multiple third-party vendor systems via multiple
 APIs.” 4 Maritz’s Op. Br. 44. But this additional limitation
 constitutes part of the abstract idea: loyalty programs had
 long permitted participants to make points-based pur-
 chases from multiple third-party vendors. See, e.g.,
 ’087 patent col. 1 ll. 24–29. And, like claim 1, claim 22 im-
 plements the abstract idea using wholly conventional tech-
 niques specified at a high degree of generality. Further,
 like claim 16, although claim 22 might recite novel subject
 matter, that fact is insufficient to confer eligibility. See
 SAP, 898 F.3d at 1163. Therefore, we conclude that
 claim 22 does not recite patent-eligible subject matter. See,
 e.g., Alice, 573 U.S. at 218–25; Mayo, 566 U.S. at 72–73, 82;
 Cellspin, 927 F.3d at 1315–16.
                          CONCLUSION
     We have considered Maritz’s remaining arguments but
 find them unpersuasive. For the foregoing reasons, we af-
 firm-in-part, reverse-in-part, and dismiss-in-part.
   AFFIRMED-IN-PART, REVERSED-IN-PART, AND
              DISMISSED-IN-PART



     4  Although we focus on this added limitation because
 the parties focused on this limitation in their briefing, we
 note that we have thoroughly considered the entirety of
 claim 22 in reaching our conclusion.
Case: 20-1307    Document: 43    Page: 24       Filed: 02/08/2021




 24                   CXLOYALTY, INC.   v. MARITZ HOLDINGS INC.



                            COSTS
      Costs to cxLoyalty.